
	

113 HR 1567 IH: New Fair Deal Consolidating and Eliminating Outdated Subsidies Act of 2013
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1567
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Mulvaney (for
			 himself, Mr. Duncan of South Carolina,
			 Mr. Jordan,
			 Mr. McClintock,
			 Mr. Pompeo,
			 Mr. Price of Georgia,
			 Mr. Ribble,
			 Mr. Amash,
			 Mr. Meadows, and
			 Mr. Salmon) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committees on Ways and
			 Means, Agriculture,
			 Natural Resources,
			 Financial Services, and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To eliminate corporate welfare programs of the Department
		  of Agriculture, the Department of the Interior, the Department of
		  Transportation, and other Federal agencies.
	
	
		1.Short titleThis Act may be cited as the
			 New Fair Deal Consolidating and
			 Eliminating Outdated Subsidies Act of 2013 or
			 New Fair Deal CEO’s Act of
			 2013.
		2.Table of
			 contentsThe table of contents
			 of this Act is the following:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Sugar
				Sec. 101. Elimination of sugar price support and production
				adjustment programs and related sugar corporate welfare programs.
				Sec. 102. Elimination of sugar tariff and over-quota tariff
				rate.
				Title II—National Oceanic and Atmospheric Administration
				programs
				Sec. 201. Termination of NOAA Fishery promotion and development
				subsidies.
				Sec. 202. Termination of NOAA fisheries finance
				program.
				Title III—Federal Railroad Administration programs
				Sec. 301. High-speed rail.
				Sec. 302. Railroad rehabilitation and improvement.
				Sec. 303. Railroad research and development.
				Title IV—Maritime Administration programs
				Sec. 401. Termination of title IX guaranteed loan
				program.
				Sec. 402. Termination of ocean freight differential
				subsidies.
				Title V—Appalachian Regional Commission
				Sec. 501. Termination of Appalachian Regional
				Commission.
				Title VI—Economic Development Administration
				Sec. 601. Termination of Economic Development
				Administration.
				Title VII—General provisions
				Sec. 701. Conclusion of business.
			
		ISugar
			101.Elimination of sugar
			 price support and production adjustment programs and related sugar corporate
			 welfare programs
				(a)Repeal of sugar
			 price support authoritySection 156 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7272) is repealed.
				(b)Termination of
			 marketing quotas and allotments
					(1)In
			 generalPart VII of subtitle
			 B of title III of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa et
			 seq.) is repealed.
					(2)Conforming
			 amendmentSection 344(f)(2) of the Agricultural Adjustment Act of
			 1938 (7 U.S.C. 1344(f)(2)) is amended by striking sugar cane for sugar,
			 sugar beets for sugar,.
					(c)Exclusion of
			 sugar from general USDA price support powers
					(1)Section 32
			 activitiesSection 32 of the Act of August 24, 1935 (7 U.S.C.
			 612c) is amended in the second sentence of the first paragraph—
						(A)in paragraph (1),
			 by inserting (other than sugar beets and sugarcane) after
			 commodities; and
						(B)in paragraph (3),
			 by inserting (other than sugar beets and sugarcane) after
			 commodity.
						(2)Powers of
			 commodity credit corporationSection 5(a) of the Commodity Credit
			 Corporation Charter Act (15 U.S.C. 714c(a)) is amended by inserting ,
			 sugar beets, and sugarcane after tobacco.
					(3)Price support
			 for nonbasic agricultural commoditiesSection 201(a) of the
			 Agricultural Act of 1949 (7 U.S.C. 1446(a)) is amended by striking milk,
			 sugar beets, and sugarcane and inserting , and
			 milk.
					(4)Commodity Credit
			 Corporation storage paymentsSection 167 of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7287) is
			 repealed.
					(5)Storage facility
			 loansSection 1402(c) of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 7971(c)) is repealed.
					(6)Feedstock
			 flexibility program for bioenergy producersSection 9010 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110) is
			 repealed.
					(d)Implementation
			 and transition provisions
					(1)In
			 generalNotwithstanding any other provision of law—
						(A)a processor of any
			 of the 2013 or subsequent crops of sugarcane or sugar beets shall not be
			 eligible for a loan under any provision of law with respect to the crop;
			 and
						(B)the Secretary of
			 Agriculture may not make price support available, whether in the form of a
			 loan, payment, purchase, or other operation, for any of the 2013 and subsequent
			 crops of sugar beets and sugarcane by using the funds of the Commodity Credit
			 Corporation or other funds available to the Secretary.
						(2)Continued
			 liabilityThis section and
			 the amendments made by this section shall not affect the liability of any
			 person under any provision of law as in effect before the application of this
			 section and the amendments made by this section.
					102.Elimination of
			 sugar tariff and over-quota tariff rate
				(a)Elimination of
			 Tariff on Raw Cane SugarChapter 17 of the Harmonized Tariff
			 Schedule of the United States is amended by striking subheadings 1701.13
			 through 1701.13.50 and subheadings 1701.14 through 1701.14.50 and inserting in
			 numerical sequence the following new subheading, with the article description
			 for such subheading having the same degree of indentation as the article
			 description for subheading 1701.13, as in effect on the day before the date of
			 the enactment of this section:
					
						
							
								
									1701. 13.00Cane
						sugarFree39.85¢/kg
									
								
							
						.
				(b)Elimination of
			 tariff on beet sugarChapter 17 of the Harmonized Tariff Schedule
			 of the United States is amended by striking subheadings 1701.12 through
			 1701.12.50 and inserting in numerical sequence the following new subheading,
			 with the article description for such subheading having the same degree of
			 indentation as the article description for subheading 1701.12, as in effect on
			 the day before the date of the enactment of this section:
					
						
							
								
									1701.12.00Beet sugarFree42.05¢/kg 
									
								
							
						.
				(c)Elimination of
			 tariff on certain refined sugarChapter 17 of the Harmonized
			 Tariff Schedule of the United States is amended—
					(1)by striking the
			 superior text immediately preceding subheading 1701.91.05 and by striking
			 subheadings 1701.91.05 through 1701.91.80 and inserting in numerical sequence
			 the following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 1701.13.05, as in effect on the day before the date of the enactment of this
			 section:
						
							
								
									
										1701.91.02Containing added coloring but not containing added flavoring
						matterFree42.05¢/kg
										
									
								
							;
					(2)by striking
			 subheadings 1701.99 through 1701.99.50 and inserting in numerical sequence the
			 following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 1701.99, as in effect on the day before the date of the enactment of this
			 section:
						
							
								
									
										1701.99.00OtherFree42.05¢/kg 
										
									
								
							;
					(3)by striking the
			 superior text immediately preceding subheading 1702.90.05 and by striking
			 subheadings 1702.90.05 through 1702.90.20 and inserting in numerical sequence
			 the following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 1702.60.22:
						
							
								
									
										1702.90.02Containing soluble non-sugar solids (excluding any foreign
						substances, including but not limited to molasses, that may have been added to
						or developed in the product) equal to 6 percent or less by weight of the total
						soluble solidsFree   42.05¢/kg  
										
									
								
							;
						and(4)by striking the
			 superior text immediately preceding subheading 2106.90.42 and by striking
			 subheadings 2106.90.42 through 2106.90.46 and inserting in numerical sequence
			 the following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 2106.90.39:
						
							
								
									
										2106.90.40Syrups derived from cane or beet sugar, containing added
						coloring but not added flavoring matterFree  42.50¢/kg  
										
									
								
							.
					(d)Conforming
			 amendmentsChapter 17 of the Harmonized Tariff Schedule of the
			 United States is amended by striking additional U.S. notes 5, 7, 8, and
			 9.
				(e)Administration
			 of Tariff-Rate QuotasSection 404(d)(1) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3601(d)(1)) is amended—
					(1)by inserting
			 or at the end of subparagraph (B);
					(2)by striking
			 ; or at the end of subparagraph (C) and inserting a period;
			 and
					(3)by striking
			 subparagraph (D).
					(f)Effective
			 dateThe amendments made by this section apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
				IINational Oceanic
			 and Atmospheric Administration programs
			201.Termination of
			 NOAA Fishery promotion and development subsidiesTitle II of the Fish and Seafood Promotion
			 Act of 1986 (16 U.S.C. 4001 et seq.) is repealed.
			202.Termination of
			 NOAA fisheries finance program
				(a)TerminationSection 53702(b) of title 46, United States
			 Code, is amended by adding at the end the following:
					
						(3)Termination of
				fishery loan programNo
				obligation involving a fishing vessel, fishery facility, aquaculture facility,
				individual fishing quota, or fishing capacity reduction program may be issued
				or guaranteed under this chapter after the date of this
				paragraph.
						.
				IIIFederal Railroad
			 Administration programs
			301.High-speed
			 railChapter 261 of title 49,
			 United States Code, is repealed.
			302.Railroad
			 rehabilitation and improvementTitle V of the Railroad Revitalization and
			 Regulatory Reform Act of 1976 (45 U.S.C. 821, et seq.) is repealed.
			303.Railroad
			 research and developmentSection 20108(a) and (b), and section
			 20117(d) and (e), of title 49, United States Code, are repealed.
			IVMaritime
			 Administration programs
			401.Termination of
			 title IX guaranteed loan program
				(a)RepealChapter 537 of title 46, United States
			 Code, is repealed.
				(b)Clerical
			 amendmentThe analysis at the
			 beginning of subtitle V of such title is amended by striking the item relating
			 to such chapter.
				(c)Conforming
			 amendmentsSuch title is further amended—
					(1)in section 31308,
			 by inserting as in effect before the date of the enactment of the
			 New Fair Deal Consolidating and Eliminating
			 Outdated Subsidies Act of 2013, after chapter 537
			 of this title,;
					(2)in section
			 31326(b), by inserting as in effect before the date of the enactment of
			 the New Fair Deal Consolidating and
			 Eliminating Outdated Subsidies Act of 2013, after
			 chapter 537 of this title, each place it appears;
					(3)in section
			 51704(b), by inserting as in effect before the date of the enactment of
			 the New Fair Deal Consolidating and
			 Eliminating Outdated Subsidies Act of 2013, after
			 chapter 537 of this title,;
					(4)in section
			 553301(a)(2), by inserting as in effect before the date of the enactment
			 of the New Fair Deal Consolidating and
			 Eliminating Outdated Subsidies Act of 2013, after
			 chapter 537 of this title,; and
					(5)in section
			 57101(b), by inserting (as in effect before the date of the enactment of
			 the New Fair Deal Consolidating and
			 Eliminating Outdated Subsidies Act of 2013) after
			 537.
					402.Termination of
			 ocean freight differential subsidies
				(a)RepealSections 55316 and 55317 of title 46,
			 United States Code, are repealed.
				(b)Clerical
			 amendmentThe analysis at the beginning of chapter 553 of such
			 title is amended by striking the item relating to such sections.
				VAppalachian
			 Regional Commission
			501.Termination of
			 Appalachian Regional Commission
				(a)TerminationThe Appalachian Regional Commission is
			 terminated.
				(b)RepealSubtitle IV of title 40, United States
			 Code, is repealed.
				VIEconomic
			 Development Administration
			601.Termination of
			 Economic Development Administration
				(a)TerminationThe Economic Development Administration is
			 terminated.
				(b)RepealThe Public Works and Economic Development
			 Act of 1965 (42 U.S.C. 3121 et seq.) is repealed.
				VIIGeneral
			 provisions
			701.Conclusion of
			 business
				(a)Conclusion of
			 businessThe President shall
			 take such actions as may be necessary and appropriate to conclude the
			 outstanding affairs of each program and activity terminated by this Act and the
			 amendments made by this Act.
				(b)Limitation on
			 statutory constructionThis
			 section may not be construed to prevent the expenditure of any funds received
			 under any program or activity terminated by this Act and the amendments made by
			 this Act. Such funds shall be subject to the laws and regulations that would
			 have applied to the funds if this Act had not been enacted.
				
